ACCEPTED
                                                                                     Electronically Filed    02-15-00378-CV
                                                                                     12/9/2015 2:38:22
                                                                                                 SECONDPMCOURT OF APPEALS
                                                                                     District Clerk,    FORT WORTH, TEXAS
                                                                                     Hood County, Texas12/9/2015 4:08:42 PM
                                                                                                             DEBRA SPISAK
                                                                                                                   CLERK

                                       CAUSE NO. C2014011

SANDRA E. PARKER                                §               IN THE DISTRICT COURT
        Plaintiff                               §
                                                §
vs.                                             §               355TH JUDICIAL DISTRICT
                                                §
ROBERT J. GLASGOW, JR., AND                     §
GLASGOW, TAYLOR, ISHAM &                        §
            GLASGOW, P.C.                       §
        Defendants                              §               HOOD COUNTY, TEXAS

______________________________________________________________________________

                       SANDRA E. PARKER’S NOTICE OF APPEAL
______________________________________________________________________________

        COMES NOW, Sandra E. Parker, and timely files this Notice of Appeal pursuant to Rule

25.1 of the Texas Rules of Appellate Procedure and, in support thereof, respectfully shows the

Court as follows:


                                                     I.

        Sandra E. Parker appeals from the cause styled, Sandra E. Parker v. Robert J. Glasgow, Jr.,

and Glasgow Taylor, Isham & Glasgow, P.C., and having cause number C2014011 in the 355th

District Court of Hood County, Texas, Honorable Judge Ralph H. Walton, Jr., presiding.

                                                    II.

        Sandra E. Parker appeals the Trial Court’s Order Granting Defendants’ Summary Judgment

Motions and Final Judgment dated September 11, 2015. The Court’s Order of September 11, 2015,

disposed of all parties and issues before the trial court and is final and appealable.

                                                    III.

        On October 9, 2015, Sandra E. Parker filed her Motion for New Trial, which extended the

appellate deadline to December 10, 2015.

SANDRA E. PARKER’S NOTICE OF APPEAL – Page 1
                                                 IV.

        Sandra E. Parker desires to appeal and hereby invokes the Appellate Court’s jurisdiction

over all parties. TEX. R. APP. P. 25.1(b).

                                                 V.

        This appeal is to the Honorable Court of Appeals for the Second District of Texas at Fort

Worth, Texas.

                                               Respectfully submitted,

                                               SULLIVAN & COOK, LLC

                                                       /s/ Adam Barela
                                               Jeffrey Cook
                                               ATTORNEY IN CHARGE
                                               State Bar No. 04734495
                                               jcook@sullivancook.com

                                               Adam Barela
                                               State Bar No. 24027138
                                               abarela@sullivancook.com
                                               600 E. Las Colinas Blvd., Suite 1300
                                               Irving, Texas 75039
                                               Telephone:     (214) 520-7494
                                               Facsimile:     (214) 528-6925

                                               ATTORNEYS FOR PLAINTIFF
                                               SANDRA E. PARKER




SANDRA E. PARKER’S NOTICE OF APPEAL – Page 2
                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 9th day of December, 2015, a copy of the
foregoing document was served as indicated below:
       VIA EMAIL AND FACSIMILE
       Roland K. Johnson
       Tennessee Walker
       HARRIS, FINLEY & BOGLE, P.C.
       777 Main Street, Suite 1800
       Fort Worth, Texas 76102

                                                                /S/ ADAM BARELA
                                                                             ADAM BARELA




SANDRA E. PARKER’S NOTICE OF APPEAL – Page 3